Ed. F. McFaddin, Associate Justice, dissenting. The Trial Court found that the appellant “has failed to prove that he had a valid and binding contract to purchase the lands involved in this action . . .”; and with that finding of the Trial Court I thoroughly agree. I summarize my reasons for dissenting. (1) Mrs. Oates did not sign anything, and the proof is insufficient to show that she, in any way, authorized or empowered her husband to bind her, or ratified, in anyway, any sale contract as claimed by appellant. I cannot see how she can be held to specific performance. (2) Harrison’s possession of the land was as a tenant and not as a purchaser; so his possession is not such, part performance as would take the contract out of the Statute of Frauds. In order for possession to take the contract out of the statute, the possession must be delivered solely under the oral contract of purchase. In this case, Harrison went into possession as a tenant and not as one who had purchased the property. Furthermore, improvements do not take a contract out of the Statute of Frauds. Therefore, I find no merit in the claim of possession, part performance, and/or improvements. (3) Coming, then, to the correspondence as constituting a definite contract, on which to support the action for specific performance, I am thoroughly convinced that the correspondence is entirely insufficient to support the claim. See Kromray v. Stobaugh, 212 Ark. 377, 206 S. W. 2d 171; and Wyatt v. Yingling, 213 Ark. 160, 210 S. W. 2d 122. The writings relied on by the appellant as sufficient to take the case out of the Statute of Frauds are Oates’ letters of January 23, 1958 and February 6, 1958. I copy these in full, with the exception of one paragraph in the second letter: “Little Bock, Ark. Jan. 23rd 1958 “Mr. Worth Harrison and two Sons B. F. D. No. 2 Damascus, Ark. ‘ ‘ Gentlemen: “I have been studying a lot about our land deal since I was up there a few days ago. It has been hard for me to decide just what I want to do in the matter of selling, yet I do prefer to sell. But I have come to this decision, i. e., we will not enter into any definite contract, in writing, as to tbe sale at this time. “However, I do hereby agree to sell to yon, and enter into contract, anytime prior to Jan. 1st 1959, at the sum and price mentioned, viz: $12,500.00, when ever yon are able to make the initial down payment of $1000.00 with annual like payments for the balance. For the year 1958, I give you your choice standing rent of $350.00, with your receiving all government soil bank payments for corn and cotton acreage with my having no part of fertilizer expense. Alternate plan, my sharing third and fourth with you on all marketable products, with your being responsible for the marketing or sale into cash of the products. “This assures you of being able to looking forward to buying the place, and puts you in position (to) make any improvements or repairs this year that you want to without possible sacrifice. Might inform you that the amount (of) standing rent, $350.00, is a bargain for I received over $500.00 in 1957 rent, notwithstanding the loss by flood. But I am doing this to help you make the DOWN payment this fall or when we close the deal. That is, I’m making the rent for this year less than it ought to be. My rent for last year would have been $750.00 or $1000.00, had it not been for the flood. ‘ ‘ I hope you folks are all well, and that I have made all the above understandable. As for the rent plan, I will expect you to make a choice by early spring or planting time. So I will know which plan you are operating on. “With best wishes, I am, “Yours truly /s/ Sam’l C. Oates” “Little Rock, Ark. Feby 6th 1958 “Mr. Worth Harrison RFD No. 2 Damascus, Ark. “Dear Mr. Harrison: “Just received your letter of yesterday and now I’m a bit confused about our deal. “In my recent letter I made you a flat offer of $350.00 for the entire farm for standing rent (cash) or I would take the 3rd and 4th of the production and you market the same f. o. b. Damascus or any other point. You to take your choice of the two methods. I was making you the excessively low cash rent in order to help you have more cash money at the end of the year to make the down payment. As (I) told you, I got over $500.00 rent off the place last year and it wasn’t half a crop year. Yes, I would like to sell the place and am still figuring on you taking it at the end of this year. But this year it is on a rent basis. (Paragraph omitted which consists solely of discussion of governmental agricultural regulations.) “Kindly let me hear from you a little more fully about the 26 (acre) limitation. I am willing to let you have the place on a 3rd and 4th basis but the 3rd and 4th is my rent for the use of the land for the year. Just hoping that you can make so much money that you’ll have a $1000. at the end of the year to pay down on the place and we would go from there on. That was my understanding of your proposition. If you haven’t made the $1000, then we don’t have to enter into a contract. “Hoping that you will give me a reply by return mail, as I have done, I am, “Yours very truly, Sam’l C. Oates 3122 W. 12th St. Little Rock, Ark.” It will be observed that in the letter of January 23, 1958, Oates begins by saying: “We will not enter into any definite contract in writing as to the sale at this time.” All the remainder of that letter was a mere discussion of what might be the basis of subsequent negotiations. The letter of February 6th relates largely to rent matters. So I confidently assert that there is no written contract sufficient to take the ease out of the Statute of Frauds, and I think the Majority Opinion in the present case is in the teeth of Kromray v. Stobaugh and Wyatt v. Yingling, supra. I, therefore, respectfully dissent.